Jeremy P. Blumenfeld
                                                                                                11/12/2019
Partner
+1.215.963.5258
jeremy.blumenfeld@morganlewis.com



November 12, 2019


VIA ECF

The Honorable Sarah Netburn, U.S.M.J.
United States District Court, Southern District of New York
United States Courthouse
40 Foley Square, Courtroom 219
New York, NY 10007

Re:      Bhatia, et al. v. McKinsey & Company, Inc., et al., Case No. 1:19-cv-01466-GHW-SN

Dear Judge Netburn:

We write on behalf of Defendants McKinsey & Company, Inc. and MIO Partners, Inc.
(“Defendants”) and Plaintiff Tushar Bhatia (“Plaintiff”) (together, the “parties”) in the above-
referenced action. The parties have agreed to engage in a private mediation on January 30, 2020,
in an effort to reach an early resolution of the putative class claims this case. In light of the
mediation, the parties respectfully request a stay of the case, including Defendants’ Motion to
Compel Arbitration and, in the Alternative, to Dismiss Plaintiff’s Complaint (Dkt. No. 30) and all
other pending motions. The stay will allow the parties to focus their full attention and resources
on a potential voluntary resolution of this matter while also mindful of the Court’s resources. The
requested stay will not affect any other scheduled deadlines. If the stay is granted, the parties will
provide the Court with an update on the progress of their settlement discussions by February 13,
2020.

The parties are available should Your Honor wish to discuss this request. Thank you for your
attention to this matter.

Respectfully submitted,

/s/ Jeremy P. Blumenfeld

 Jeremy
The      P. Blumenfeld
     request  for a stay is GRANTED. The motions in this case, including the motion to compel
arbitration and, in the alternative, to dismiss (ECF No. 30) are stayed. The parties shall submit a joint
 c: Michelle L. Kornblit, Counsel for Plaintiff (via ECF)
status
    Kailetter no later
        H. Richter,    than February
                    Counsel  for Plaintiff13,
                                           (via2020,
                                                ECF) providing an update on the progress of their settlement
discussions.
    Carl F. Engstrom, Counsel for Plaintiff (via ECF)
SO Paul  Lukas, Counsel for Plaintiff (via ECF)
     ORDERED.
   Brandon T. McDonough, Counsel for Plaintiff (via ECF)
   Brock J. Specht, Counsel for Plaintiff (via ECF)



November 12, 2019                                   Morgan, Lewis & Bockius       LLP
New York, New York
                                                    1701 Market Street
                                                    Philadelphia, PA 19103-2921         +1.215.963.5000
                                                    United States                       +1.215.963.5001
